Sam Robinson, Associate Justice. This is a workmen’s compensation case. Appellant is the widow of O. O. Latimer, who fell dead while at work for appellee, Sevier County Farmers’ Cooperative, Inc., and Mrs. Latimer has appealed from an order of the Workmen’s Compensation Commission denying an award of compensation. Mr. Latimer had worked for the Co-op for several years. One of his duties was to help unload freight consisting of 100 pound sacks of feed at the Co-op’s place of business at Lockesburg. The feed was shipped 600 sacks to the freight car and was then moved by truck from the cars to the Co-op’s place of business, where Mr. Latimer would help unload it. On August 17th, 19th and 20th, Latimer helped to unload cars of feed. On August 21st he opened the place of business about 7:30 a.m. There was a customer waiting to buy feed and ordered four 100 pound sacks. Mr. Latimer loaded the sacks of feed on a two-wheel truck and rolled it to the front of the store, where he and the customer loaded it into a pick-up truck. This was the same kind of work Mr. Latimer had been accustomed to doing for a long time. After the loading of the feed in the truck, Latimer returned to the inside of the store. A young lady engaged in Salvation Army work entered the store to sell a magazine. Mr. Latimer started toward her, pushing the two-wheel truck, and suddenly fell dead. Appellant contends that the work he had done that morning, coupled with the work he had been doing during the past several months, and particularly for the past several days, along with worry over an employee’s quitting and the responsibility of selecting a new employee, had a causal connection with his death. In U. S. F. & G. Co. v. Dorman, 232 Ark. 749, 317 S. W. 2d 708, this Court quoted from Bettendorf v. Kelly, 229 Ark. 672, 317 S. W. 2d 708, as follows: “ ‘. . . an accidental injury arises out of the employment when the required exertion producing the injury is too great for the person undertaking the work, whatever the degree of exertion or the condition of his health, provided the exertion is either the sole or a contributing cause of the injury. In short, an injury is accidental when either the cause or result is unexpected or accidental, although the work being done is usual or ordinary.’ ” The question in the case at bar is whether the Workmen’s Compensation Commission’s conclusion that appellant failed to establish a causal relation between Mr. Latimer’s employment and his death is supported by substantial evidence. McFall v. Farmers Tractor & Truck Co., 227 Ark. 985, 302 S.W. 2d 801. Immediately preceding August 17th, Latimer had been on a two weeks’ vacation, during which time he drove a tractor, cutting brush on his 200 acre farm. He also drove a tractor on his farm until 10:00 p.m. on the night of August 19th, after having helped unload a car of feed that day. Dr. R. B. Dickinson, a witness produced by appellant, testified that the symptoms showed that Mr. Latimer “obviously” died in some “circulatory shock condition,” and “your first choice would be coronary thrombosis. There are very few things that produce sudden death in a human, and that’s one of them and the most common cause of sudden death . . . perspiration and pallor and so forth are symptoms of shock, and the cianosis, in other words, the blueness of his face, tells you the man had a severe pulmonary in the veins of the head and neck, which is a very common occurrence in coronary thrombosis. There’s no heart sufficient to pump the flow of blood and the veins color rapidly. And the lungs are full and he doesn’t aireate at all. That produces the blueness or cianosis.” To sustain her contention that there was a causal relation between Latimer’s death and his work, appellant proved that immediately preceding his death he had been doing exactly the same kind of work that he had done for a long time; that perhaps he had not been feeling well for several months; that he complained of dizziness a few days before his. death; and that he had been under somewhat of a nervous strain because a good employee was leaving and he, Latimer, would have the responsibility of selecting a new one. In addition, appellant produced as a witness Dr. Dickinson, but the doctor did not say that in his opinion Latimer’s work contributed to his death. True, he said that physical exertion could precipitate a coronary thrombosis and that mental strain could have its effect in that respect, but when asked the direct question, “Could you say as a medical doctor, in your opinion, whether or not the fact that he [Latimer] merely unloaded this feed in the customary way was the cause of his death?”, the doctor answered, “I can’t say it is or that it isn’t.” “Q. In other words, in your opinon he could have died with a heart attack that morning whether he had done anything or not? “A. Yes, that’s certainly possible. “Q. . . . It is your testimony that you can’t say the fact that he unloaded these sacks in the truck — ■ you can’t say either way whether or not that was the producing cause of his death? “A. In my opinion, physical exertion can precipitate a coronary thrombosis. I cannot say that it did in this man’s case.” Dr. Drew Agar, a witness produced by appellee, testified that “Assuming that he did die of a heart attack or coronary thrombosis it is my professional opinion that the work in which he was engaged at the time had no causal relationship with his death.” We have said many times that an order of the Workmen’s Compensation Commission making or refusing an award in a workmen’s compensation case will not be disturbed if there is any substantial evidence to support it. Credibility of witnesses is something for the Commission to determine, and this Court cannot say Dr. Agar’s testimony is not substantial evidence. Appellant points out that there have been cases in this Court involving death or disability due to heart attacks where the results do not appear to be consistent. This is inevitably true Avhere questions of fact are involved, and the same thing Avould be true if the finding of facts was made by the Commission, a jury, or the court. There are hardly any cases where a jury, a court or a commission Avould find the facts to lie exactly the same and arrive at exactly the same result. Since the finding of the Commission is supported by substantial evidence, the judgment is affirmed. Johnson, J., dissents.